Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 5-7, 9, 12, 16, and 18-19 drawn to a multi-level rail for a storage system.
Group II, claims 20-21 and 23-26 drawn to a storage support structure.
Group III, claim 22 drawn to a torsion- reinforced beam.

Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a rail, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bussienne 3,848,755.
At least claim 1 is not inventive because Bussienne 3,848,755 teaches all the limitations of claim 1. 

Regarding claim 1, Bussienne discloses a multi-level rail (Fig 1, #8) for a storage structure, the rail (Fig 1, #8) comprising: an upper horizontal portion (annotated Fig 1 

an upper support (annotated Fig 1 below) extending downward from the upper horizontal portion (annotated Fig 1 below) toward the lower horizontal portion (annotated Fig 1 below);

a lower support (annotated Fig 1 below) extending downward from the lower horizontal portion (annotated Fig 1 below); 
an angled support portion (annotated Fig 1 below) extending upward from the upper horizontal portion; and 
a vertical portion (annotated Fig 1 below) extending upward from the angled support portion (annotated Fig 1 below) for connecting to at least one vertical post (annotated Fig 1 below) of the storage structure.

    PNG
    media_image1.png
    754
    1148
    media_image1.png
    Greyscale


Since the claim is not inventive, all claims/species therefore cannot share a single inventive concept.



REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e). 


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figs 1-3
Species B: Figs 4-8
Species C: Fig 9

Species E: Fig 11
Species F: Fig 12
Species G: Fig 13A
Species H: Fig 13B

At least claim 1 is not inventive because Bussienne 3,848,755 teaches all the limitations of claim 1. 

Regarding claim 1, Bussienne discloses a multi-level rail (Fig 1, #8) for a storage structure, the rail (Fig 1, #8) comprising: an upper horizontal portion (annotated Fig 1 below) configured to support a load; a lower horizontal portion (annotated Fig 1 below) configured to support a row vehicle;

an upper support (annotated Fig 1 below) extending downward from the upper horizontal portion (annotated Fig 1 below) toward the lower horizontal portion (annotated Fig 1 below);

a lower support (annotated Fig 1 below) extending downward from the lower horizontal portion (annotated Fig 1 below); 
an angled support portion (annotated Fig 1 below) extending upward from the upper horizontal portion; and 


    PNG
    media_image1.png
    754
    1148
    media_image1.png
    Greyscale


Since the claim is not inventive, all claims/species therefore cannot share a single inventive concept.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require Currently no claims are considered to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the species each have different elements and are different configurations of a support rail or storage rack. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/DEVIN K BARNETT/Examiner, Art Unit 3631